                                 Case 1:18-cr-00345-RP Document 35 Filed 10/03/18 Page 1 of 1
     %         41


AO       442 (Rev. 11/11) Arrest Warrant                                  /13Cc       53                                     p,'O          / o,
                                               UNITED STATES DISTRICT COURT
                                                                              for the
                                                                  Western District of Texas

                            United States of America
                                       V.                                         )

                                                                                  )            Case No.   118cr-345 (03) RP
                                                                                  )

                                                                                  )

                                                                                  )
                              Alejandro Hernandez
                                                                                  )

                                   Defendant




To:            Any authorized law enforcement officer

                YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)              Alejandro Hernandez
who is accused of an offense or violation based on the following document filed with the court:

i" Indictment                        Superseding Indictment           J    Information              Superseding Information                Complaint
         Probation Violation Petition               J Supervised Release Violation Petition                J Violation Notice         .IJ Order of the Court
                                                                                                                                             'S
This offense is briefly described as follows:                                                                                         T.

  Count 1: 21 U.S.C. § 846 Conspiracy to Possess with Intent to Distribute and Distribute a Controlled Substan
  (Methamphetamine)



                                                                                                                                             N)



Date:                10/02/2018                                                                     k
                                                                                                            issuing officer 's signature

City and state:                Austin, Texas                                                        Katherine Wallace, Courtroom Deputy
                                                                                                             Printed name and title


                                                                             Return

                This warrant w,s received on (date)          £o.- 2o(                      and the person was an         On (date)         ,' -
at       (city and state)         /ThV/t/           tk            ('y                  ,

                                                                                           *   t4SfliS    U&7,
                                                                                                                                                  4*Y6
Date:             1Li_(,.t4j,


                                                                                                                    /j*
                                                                                                              Printed name        title
